I am of opinion that the conclusion of the Supreme Court that the appellant, Reed, was without authority and jurisdiction to hear and pass upon the charges in question was sound. The effect of the amendment of 1922 was to vest the control of the sanatorium in a committee of the board of freeholders, which board appoints the superintendent. It further provides that "the superintendent shall be chief executive officer of the hospital and subject to the by-laws, rules and regulations thereof, and to the powers of the * * * board of freeholders or of said committee, as the case may be."
In view of this and other provisions of the statutes on the subject, and reading them all together, it seems clear that the superintendent of the hospital in question was subject to discipline and dismissal by the board of freeholders or its committee and not by the county supervisor.
For affirmance — DONGES, VAN BUSKIRK, JJ. 2.
For reversal — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, KAYS, DEAR, WELLS, JJ. 9. *Page 195